[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE' MOTION TO OPEN SUMMARY JUDGMENT (NO. 108)
For the reasons stated by Judge Owen in his ruling of July 26, 2001 in the companion case of Frank Perrelli v. Chris Texeira, Phyllis Texeira,Anthony Pulcinella and Coldwell Banker Yankee Realty (No. CV 99 00 0432678), and upon further review of the legal positions of the parties, the court hereby grants the defendant's Motion (#108) to Open the Summary Judgment entered in this case.
Clarance J. Jones, Judge.